Case: 17-11475      Document: 00514614831        Page: 1     Date Filed: 08/24/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 17-11475
                                 Conference Calendar
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 24, 2018
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk

                                                Plaintiff−Appellee,

versus

FEDERICO MATIAS-PENA,

                                                Defendant−Appellant.




                  Appeals from the United States District Court
                       for the Northern District of Texas
                               No. 3:16-CR-358-2




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Federico Matias-
Pena has moved for leave to withdraw and has filed a brief in accordance with


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-11475    Document: 00514614831     Page: 2   Date Filed: 08/24/2018


                                 No. 17-11475

Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Matias-Pena has not filed a response. We have reviewed
counsel’s brief and the relevant portions of the record. We concur with coun-
sel’s assessment that the appeal presents no nonfrivolous issue for appellate
review.

      The motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the appeal is DISMISSED.          See 5TH
CIR. R. 42.2.




                                       2